 



Exhibit 10.1
Dated 31st August 2005

         
MMO EU LIMITED
    (1 )
ROBERTSON GROUP LIMITED AND THE
       
EDINBURGH WOOLLEN MILL (GROUP) LIMITED
    (2 )
 
       
NYMAGIC, INC.
    (3 )
 
       
And
       
 
       
MMO UK LIMITED
    (4 )

 

SALE AND PURCHASE AGREEMENT
RELATING TO SHARES IN MMO UK
LIMITED

 

 



--------------------------------------------------------------------------------



 



Contents

          Clause   Page  
1 Interpretation
    3  
 
       
2 Agreement to sell the Shares
    6  
 
       
3 Consideration for the Shares
    6  
 
       
4 Liability
    6  
 
       
5 Completion
    6  
 
       
6 Escrow Account
    7  
 
       
7 Warranties
    7  
 
       
8 Guarantee by NYMAGIC
    9  
 
       
9 Conduct of Claims
    10  
 
       
10 Undertakings
    11  
 
       
11 Withholdings and Gross-up
    12  
 
       
12 Miscellaneous
    13  
 
       
Schedule 1 Warranties given by the Purchasers
    15  
 
       
Schedule 2 Warranties
    16  
 
       
Schedule 3 Relevant Proportions
    21  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 31 August 2005 BETWEEN

(1)   MMO EU LIMITED whose registered office at 51 Eastcheap, London EC3M 1JP
(the “Seller”);   (2)   ROBERTSON GROUP LIMITED whose registered office is at 10
Perimeter Road, Pinefield Industrial Estate, Elgin IV30 6AF; and THE EDINBURGH
WOOLLEN MILL (GROUP) LIMITED whose registered office is at Site A, Kingsmoor
Park South Industrial Estate, Queens Drive, Carlisle CA6 4SB (together the
“Purchasers”);   (3)   NYMAGIC, INC a company incorporated under the laws of New
York whose registered office is at 919 Third Avenue, 10th Floor, New York, NY,
United States 10022 (“NYMAGIC”); and   (4)   MMO UK LIMITED whose registered
office is at 51 Eastcheap, London EC3M 1JP (the “Company”).

WHEREAS

(A)   The Company is a limited liability company incorporated under the laws of
England and Wales.   (B)   The Seller has agreed to sell all of the Shares that
it owns to the Purchasers for the consideration and upon the terms set out in
this Agreement.

IT IS AGREED:

1   Interpretation   1.1   In this Agreement, including its Schedules, unless
the context otherwise requires, the following expressions shall have the
following meanings:       “Accounts” means the audited report and financial
statements of the Company for the financial period ended on the Accounts Date;  
    “Accounts Date” means 31 December 2004;       “Business Day” means a day
(other than a Saturday or Sunday or public holiday) on which banks are open for
business in London other than solely for the purposes of trading and settlement
in euro;       “Companies Act” means the Companies Act 1985 as amended;      
“Completion” means the completion of the sale and purchase of the Shares in
accordance with clause 5;       “Completion Date” means the date of signing of
this Agreement;

 



--------------------------------------------------------------------------------



 



    “Debt” means the amount of money owed by the Company to NYMAGIC as set out
in the Debt Repayment Agreement;       “Debt Repayment Agreement” means an
agreement of even date herewith between the Company and NYMAGIC;       “Debt
Repayment Side Letter” means a side letter of even date herewith between the
Company, the Seller, NYMAGIC and the Purchasers;       “Disclosure Letter” means
the disclosure letter from the Seller to the Purchasers issued prior to the
signing of this Agreement together with all documents fairly disclosed and
referred to and incorporated therein and attached thereto;       “Encumbrance”
means any claim, charge, mortgage, pledge, claim, right, interest, preference,
security, lien, option, equity, power of sale or hypothecation or any agreement
to enter into any of them or any other encumbrance or security interest of any
kind;       “Funds at Lloyd’s” and “FAL” each have the meaning given to the term
“funds at Lloyd’s” in the Membership Byelaw (No 17 of 1993);       “holding
company” means a holding company (as defined by section 736 and 736A of the
Companies Act) or a parent undertaking (as defined by section 258 of the
Companies Act);       “ICTA” means the Income and Corporation Taxes Act 1988;  
    “Insolvency Proceedings” means dissolution, liquidation, administration,
administrative receivership, receivership, voluntary arrangement, scheme of
arrangement with creditors, any analogous or similar procedure in any
jurisdiction, any form of procedure related to insolvency or dissolution in any
jurisdiction or the presentation of a petition or taking of any other step with
a view to any such procedure;       “Lloyd’s” means the Society incorporated by
the Lloyd’s Act of 1871 by the name of Lloyd’s;       “Lloyd’s-MMO Agreement”
means the deed of even date herewith between the Seller, NYMAGIC, the Company
and Lloyd’s in relation to the allocation of proceeds received by the Company in
return for the surrender of its losses by way of group relief to the Purchasers
or companies within their respective groups;       “Management Accounts” means
the management accounts of the Company as at 31 July 2005 in the agreed form (a
copy of which is attached to the Disclosure Letter);       “MMO Group” means
NYMAGIC and its subsidiaries;       “Parties” means the parties to this
Agreement unless explicitly stated to be otherwise;

 



--------------------------------------------------------------------------------



 



    “Purchase Price” means £2;       “Relevant Proportion” means in respect of
each Purchaser the proportion set out next to its name in Schedule 3;      
“Relief has the meaning set out in the Taxation Deed;       “Shares” means the 2
issued ordinary shares of £1.00 each, being the entire issued share capital of
the Company;       “subsidiary” means a subsidiary (as defined by section 738
and 736A of the Companies Act) or a subsidiary undertaking (as defined by
section 258 of the Companies Act);       “Taxation” and “Tax” means

  (a)   all forms of tax, levy, duty, charge, impost, withholding or other
amount whenever created or imposed and whether of the United Kingdom, Bermuda,
the United States of America or elsewhere, payable to or imposed by any Taxation
Authority; and     (b)   all charges, interest, penalties and fines incidental
or relating to any Taxation falling within (a) above or which arise as a result
of the failure to pay any Taxation on the due date or to comply with any
obligation relating to Taxation;

    “Taxation Authority” means the HM Revenue & Customs, or any other revenue,
customs, fiscal, governmental, statutory, state, provincial, local governmental
or municipal authority, body or person, whether of the United Kingdom, the
United States of America or elsewhere;       “Taxation Deed” means the deed of
even date herewith between NYMAGIC, the Seller, the Company and the Purchasers
in relation to the Company’s Tax affairs;       “Transaction Documents” means
this Agreement, the Debt Repayment Agreement, the Debt Repayment Side Letter,
the Disclosure Letter, the Taxation Deed, the Lloyd’s-MMO Agreement and any
other agreement entered into pursuant to or in connection with this Agreement;
and       “Warranties” means the warranties set out in Schedule 2.   1.2  
References to this Agreement shall include any recitals and Schedules to it and
any reference to a clause or Schedule is a reference to a clause of or Schedule
to this Agreement, unless otherwise provided.   1.3   Any reference to any
statute or statutory instrument shall include reference to any statutory
extensions, modification, amendment, consolidation or re-enactment of, and any
subordinate legislation made under, such statute provided that any such
extension, modification,

 



--------------------------------------------------------------------------------



 



    amendment, consolidation or re-enactment or subordinate legislation does not
impose on any party any greater obligation than the obligation thereunder at the
date hereof.   1.4   A person shall be deemed to be connected with another if
that person is connected with such other within the meaning of Section 839 of
ICTA.   1.5   The terms “holding company” and “subsidiary” and “wholly-owned
subsidiary” shall have the same meanings in this Agreement as their respective
definitions in the Companies Act 1985.   1.6   Headings are for convenience only
and do not affect the interpretation of this Agreement.   1.7   The
Interpretation Act 1978 shall apply to this Agreement in the same way as it
applies to an enactment.   1.8   References to the “Agreed Form” are to
documents agreed by the Parties and initialled by or on behalf of the Parties at
or immediately before the signing of the Agreement.   2   Agreement to sell the
Shares       Upon the terms and subject to the conditions of this Agreement, the
Seller shall sell with full title guarantee and each Purchaser shall purchase
its Relevant Proportion of the Shares free from all Encumbrances together with
all rights and advantages now and hereafter attaching thereto including, without
limitation, the right to receive all dividends, distributions or any return of
capital declared, paid or made by the Company in respect of the Shares after the
date of this Agreement.   3   Consideration for the Shares       In
consideration of the purchase of its Relevant Proportion of the Shares, each
Purchaser shall pay in cash on Completion its Relevant Proportion of the
Purchase Price to the Seller.   4   Liability       All obligations and
liabilities of each of the Purchasers under this Agreement are made or given on
a several basis only as to their Relevant Proportions.   5   Completion   5.1  
Completion of the sale and purchase of each Purchaser’s Relevant Proportion of
the Shares shall take place immediately after signing of this Agreement at the
offices of Norton Rose when:   5.1.1   NYMAGIC and the Seller shall enter into
the Debt Repayment Side Letter confirming the treatment of the remaining
liabilities owed by the Company to NYMAGIC;

 



--------------------------------------------------------------------------------



 



5.1.2   the Taxation Deed shall be duly executed and delivered by NYMAGIC, the
Purchasers, the Seller and the Company;   5.1.3   the Seller shall deliver or
procure to be delivered to each Purchaser, in respect of its Relevant Proportion
of the Shares, a duly executed transfer of that Relevant Proportion of the
Shares in favour of each such Purchaser respectively accompanied by a share
certificate (or an express indemnity in a form satisfactory to the Purchasers in
the case of any certificate found to be missing); and   5.1.4   each Purchaser
shall pay their Relevant Proportion of the Purchase Price to the Seller.   6  
Escrow Account   6.1   The Purchasers shall pay the Tax Loss Payments (as
defined in the Taxation Deed) into the Escrow Account (as defined in the
Taxation Deed) in accordance with the Taxation Deed.   6.2   The Parties agree
that they will instruct Norton Rose as holder of the Escrow Account in
accordance with the terms of the Taxation Deed and will procure that their
instructions are executed by Norton Rose as soon as is reasonably practicable.  
6.3   The Parties agree that any funds in the Escrow Account from time to time
are the property of the Purchasers until the conditions for release of the funds
pursuant to the terms of the Taxation Deed are satisfied.   7   Warranties   7.1
  Each of the Purchasers severally warrants to the Seller as at the date of this
Agreement in the terms set out in Schedule 1 to this Agreement.   7.2   The
Seller and NYMAGIC jointly and severally warrant to each of the Purchasers as at
the date of this Agreement in the terms set out in Part A of Schedule 2 to this
Agreement and the Seller warrants to each of the Purchasers as at the date of
this Agreement in the terms set out in Part B of Schedule 2 to this Agreement.  
7.3   The Seller accepts that the Purchasers are entering into this Agreement in
reliance upon each of the Warranties.   7.4   Each of the Warranties shall be
construed as a separate warranty and (save as expressly provided to the
contrary) shall not be limited or restricted by reference to or inference from
the terms of any other Warranty or any other term of this Agreement.   7.5  
Should any sum become payable in respect of a breach of Warranty in relation to
the sale of the Shares it shall be payable by the Seller to the Purchasers
according to their respective Relevant Proportion.

 



--------------------------------------------------------------------------------



 



7.6   The Purchasers shall not be entitled to recover any amount pursuant to
this Agreement in respect of any claim to the extent that the Purchasers or the
Company have already recovered an amount in respect of such a claim under any of
the Warranties or to the extent that recovery has already been made under this
Agreement or any of the other Transaction Documents in respect of the same
subject matter.   7.7   In relation to each Purchaser’s duty to mitigate any
loss, such Purchaser shall not be in breach of such duty to the extent that any
step or action was taken or omitted to be taken or course of conduct pursued or
omitted to be pursued in compliance with any order, direction or mandatory
request of Lloyd’s or the Financial Services Authority (or, in either case, any
replacement or successor regulatory body).   7.8   If the Seller pays an amount
in discharge of any claim under this Agreement and the Purchasers or the Company
subsequently recover (whether by payment, discount, credit, relief or otherwise)
from a third party a sum which is referable to the subject matter of the claim,
the Purchasers shall pay or procure payment to the Seller to the extent that
they have not already accounted to the Seller for such sum under one of the
other provisions of this Agreement and such sum has not been taken into account
in quantifying any claim made by the Purchasers under this Agreement an amount
equal to (i) the sum recovered from the third party less any reasonable costs
and expenses incurred in obtaining such recovery or any Taxation payable in
respect thereof (or would have been payable but for the availability of any
Relief) or (ii) if less, the amount previously paid by the Seller to the
Purchasers.   7.9   The Seller shall have no liability under or in relation to
this Agreement if and to the extent that the fact, event or circumstance giving
rise thereto has been fully and fairly disclosed in the Disclosure Letter.  
7.10   The Seller shall have no liability under or in relation to this
Agreement:   7.10.1   unless notice in writing specifying full particulars and
the amount of any claim is received by the Seller within two years from the date
of this Agreement, other than in respect of Taxation, in which case the relevant
period shall be seven years;   7.10.2   if such liability would not have arisen
but for an act or omission carried out after the date hereof by the Purchasers
or by the Company;   7.10.3   to the extent that such liability arises or that
the amount thereof is increased as a result of any change after the date hereof
in the accounting reference date or in any of the accounting or actuarial
policies, bases or practices of the Company except where such an adjustment is
necessary to bring the accounting and/or actuarial practices into line with UK
GAAP and standard actuarial practice as at the date of this Agreement; and

 



--------------------------------------------------------------------------------



 



7.10.4   in respect of any liability which is contingent only, unless and until
such contingent liability becomes an actual liability and is due and payable.  
7.11   The Warranties shall not in any respect be extinguished or affected by
Completion.   8   Guarantee by NYMAGIC   8.1   NYMAGIC unconditionally and
irrevocably guarantees to the Purchasers the due and punctual performance of all
the obligations and liabilities of the Seller under or otherwise arising out of
or in connection with this Agreement and the Debt Repayment Side Letter (as any
of such obligations and liabilities may from time to time be varied, extended,
increased or replaced).   8.2   If any obligation or liability of the Seller
expressed to be the subject of the guarantee contained in this clause 8 (the
“Seller’s Guarantee”) is not or ceases to be valid or enforceable against the
Seller (in whole or in part) on any ground whatsoever (including, but not
limited to, any defect in or want of powers of the Seller or irregular exercise
of such powers, or any lack of authority on the part of any person purporting to
act on behalf of the Seller, or any legal or other limitation, disability or
incapacity, or any change in the constitution of, or any amalgamation or
reconstruction of the Seller, or the Seller taking steps to enter into or
entering into bankruptcy, liquidation, administration or insolvency, or any
other step being taken by any person with a view to any of those things),
NYMAGIC, shall nevertheless be liable to the Purchasers in respect of that
purported obligation or liability as if the same were fully valid and
enforceable and NYMAGIC were the principal obligor in respect thereof.   8.3  
The liability of NYMAGIC under the Seller’s Guarantee shall not be discharged or
affected in any way by:   8.3.1   the Purchasers compounding or entering into
any compromise, settlement or arrangement with the Seller or any other person;
or   8.3.2   any variation, extension, increase, renewal, determination, release
or replacement of this Agreement, whether or not made with the consent or
knowledge of NYMAGIC; or   8.3.3   the Purchasers granting any time, indulgence,
concession, relief, discharge or release to the Seller or any other person or
realising, giving up, agreeing to any variation, renewal or replacement of,
releasing, abstaining from or delaying in taking advantage of or otherwise
dealing with any securities from or other rights or remedies which it may have
against the Seller or any other person; or   8.3.4   any other matter or thing
which, but for this provision, might exonerate or affect the enforceability of
the Seller’s Guarantee.

 



--------------------------------------------------------------------------------



 



8.4   The Purchasers shall not be obliged to take any steps to enforce any
rights or remedy against the Seller or any other person before enforcing the
Seller’s Guarantee.   8.5   The Seller’s Guarantee is in addition to any other
security or right now or hereafter available to the Purchasers and is a
continuing security notwithstanding entering into liquidation, administration or
insolvency or steps being taken by any person with a view to any of those things
or other incapacity of the Seller or NYMAGIC or any change in the ownership of
either of them.   8.6   Until the full and final discharge of all obligations
and liabilities (both actual and contingent) which are the subject of the
Seller’s Guarantee, NYMAGIC:   8.6.1   waives all of its rights of subrogation,
reimbursement and indemnity against the Seller and all rights of contribution
against any other person and agrees not to demand or accept any security from
the Seller or any other person in respect of any such rights and not to prove in
competition with the Purchasers in the bankruptcy, liquidation or insolvency of
the Seller; and   8.6.2   agrees that it will not claim or enforce payment
(whether directly or by set-off, counterclaim or otherwise) of any amount which
may be or has become due to NYMAGIC by the Seller or any other person liable to
the Purchaser in respect of the obligations hereby guaranteed if and so long as
the Seller is in default under this Agreement provided this shall not apply to
any right of NYMAGIC to receive any payments under the Lloyd’s-MMO Agreement.  
8.7   Any moneys received by the Purchasers under the Seller’s Guarantee may be
placed to the credit of a suspense account with a view to preserving its rights
to prove for the whole of its claims against the Seller or any other person.  
8.8   If the Seller’s Guarantee is discharged or released in consequence of any
performance by the Seller of the guaranteed obligations which are set aside for
any reason, the Seller’s Guarantee shall be automatically reinstated in respect
of the relevant obligations.   9   Conduct of Claims   9.1   If anything comes
to the notice of the Purchasers by reason or in consequence of which the Seller
may be liable to make payment to the Purchasers pursuant to this Agreement under
the Warranties or clause 6:   9.1.1   the Purchasers shall procure that notice
of such claim is given to the Seller within a period of 20 Business Days
following any Purchaser becoming aware of such matter;   9.1.2   without
prejudice to the validity of the claim or alleged claim in question, the
Purchasers shall give all such material information and assistance, subject to
being given reasonable notice and being paid all reasonable costs and expenses
and subject to any existing confidentiality

 



--------------------------------------------------------------------------------



 



    obligations of the Purchasers, access to premises and personnel and the
right to examine and copy or photograph any assets, accounts, documents and
records, as the Seller or its accountants or professional advisers may
reasonably request and shall keep the Seller informed of any developments, or
documents received, in relation to such claim or alleged claim; and   9.1.3  
where the claim in question is as a result of or in connection with a claim by
or liability to a third party, the Purchasers:

  (a)   shall not make (or, as appropriate, procure that the Company shall not
make) any admission of liability, agreement or compromise with any person, body
or authority in relation to any such third party claim without the prior consent
of the Seller (such consent not to be unreasonably withheld or delayed);     (b)
  at their own discretion and upon receipt of a written request from the Seller,
shall allow (or, as appropriate, shall procure that the Company shall allow) the
Seller to be placed in a position to take on or take over the conduct of all
proceedings, appeals and/or negotiations of whatsoever nature arising in
connection with the claim in question, subject to being fully indemnified on an
after-Tax basis to its reasonable satisfaction by the Seller against all
reasonable out-of-pocket costs and expenses which it incurs; and     (c)   as a
consequence of clause 9.1.3 shall, at their own discretion, give, subject to
being given reasonable notice by or on behalf of the Seller and being paid all
reasonable costs and expenses, all such information and assistance, including
access to premises and personnel, and the right to examine and copy or
photograph any assets, accounts, documents and records, for the purpose of
avoiding, disputing, denying, defending, resisting, appealing, compromising or
contesting any such claim or liability as the Seller or its professional
advisers reasonably request, subject to any existing confidentiality obligations
of the Purchasers. The Seller agrees to keep all such information confidential
and only to use it for such purpose.

10   Undertakings   10.1   Each Purchaser undertakes to the Seller that (save as
required by law or a requirement having the force of law) following Completion
it will not (and will procure that the Company will not) exercise any power or
control or take any other step or action so as to procure:   10.2   the entry of
the Company into Insolvency Proceedings; or   10.3   any action which may cause
the Company to cease to be tax resident in the United Kingdom.   10.4   NYMAGIC
(for itself and on behalf of the MMO Group) and the Seller jointly and severally
undertake and warrant to each of the Purchasers that, as at the date of this
Agreement the

 



--------------------------------------------------------------------------------



 



    Company did not have any indebtedness outstanding to any party except as
described in the Debt Repayment Agreement and the Debt Repayment Side Letter and
that other than in respect of the business underwritten by the Company at
Lloyd’s pursuant to its participation on Syndicates 1265 and 2010 for the years
of account 1998 to 2000 and 2001 respectively (which for the avoidance of doubt
includes the Company’s liabilities to the New Lloyd’s Central Fund) there are no
liabilities actual or potential to any third party or otherwise other than as
disclosed in the Disclosure Letter.   11   Withholdings and Gross-up   11.1  
All sums payable under this Agreement by the Seller shall be paid free and clear
of all deductions or Withholdings whatsoever, save only as may be required by
law.   11.2   If, at any time, any applicable law, regulation or regulatory
requirement requires the Seller to make any deduction or withholding from any
sums payable under this Agreement, the amount so due shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, the recipient of that payment receives, on the due date for such
payment, a net sum equal to the sum which it would have received had no such
deduction or withholding been required to be made.   11.3   If the Seller is
required by law to make any deduction or withholding as referred to in clause
11.2, the Seller shall:   11.3.1   make such deduction or withholding; and  
11.3.2   pay the full amount deducted or withheld to the relevant Taxation
Authority in accordance with applicable law, regulation or regulatory
requirement.   11.4   If any amount paid or due to the Purchasers (in this
clause 11.4, the “recipients”) hereunder is subject to Taxation, or would (but
for the availability of any Relief) be subject to Taxation, in the hands of the
recipients, then the amount so paid or due (in this clause 11.4, “the net
amount”) shall be increased to an amount (in this clause 11.4, “the grossed-up
payment”) which (after subtraction of the amount of any Taxation which the
grossed-up payment is subject to, or would, but for the availability of any
Relief, be subject to) shall equal the net amount, provided that if any amount
is initially paid on the basis that the amount due is not subject to Taxation in
the hands of the recipients or vice versa and it is subsequently determined that
it is or that it is not, such additional amounts shall be paid to or by the
recipients as shall place the recipients in the same after-tax position as they
would have been in if the amount due had not been taxable in the hands of the
recipients.   11.5   If, at any time after any increased payment is made by the
Seller as a consequence of the application of clause 11.4, the Purchasers
receive or are granted a credit against or remission from any Taxation payable
by them which they would not otherwise have received or been

 



--------------------------------------------------------------------------------



 



    granted, the Purchasers shall in their Relevant Proportions, to the extent
that they can do so without prejudicing the retention of the amount of such
credit or remission, reimburse the Seller with such amount as shall leave the
Purchasers (after such reimbursement) in no worse a position than they would
have been in had the circumstances giving rise to the increased payment not in
fact arisen. Such reimbursement shall be made not later than twenty Business
Days after the Purchasers receive or are granted such credit.   12  
Miscellaneous   12.1   No variation of this Agreement shall be effective unless
in writing and signed by or on behalf of each of the Parties to this Agreement.
  12.2   Any time, date or period referred to in any provision of this Agreement
may be extended by agreement between all the relevant Parties.   12.3   Any
notice or other communication required to be given or served under or in
connection with this Agreement shall be in writing and shall be sufficiently
given or served if delivered or sent to the Company Secretary at the Registered
Office of the Party (and in the case of the Company any notice should also be
sent to the Purchasers).   12.4   Any such notice or other communication shall
be delivered by hand or sent by courier, or prepaid first class post or by
facsimile. If sent by courier such notice or communication shall conclusively be
deemed to have been given or served at the time of despatch, in case of service
in the United Kingdom, or on the following Business Day in the case of
international service. If sent by post such notice or communication shall
conclusively be deemed to have been received two Business Days from the time of
posting, in the case of inland mail in the United Kingdom or three Business Days
from the time of posting in the case of international mail. If sent by
facsimile, such notice or communication shall conclusively be deemed to have
been received at the time of sending provided that the sending of such facsimile
is confirmed by telephone by the sender and receipt of the facsimile is
acknowledged by the recipient.   12.5   If any term or provision in this
Agreement is held to be illegal or unenforceable, in whole or in part, under any
enactment or rule of law, such term or provision or part shall to that extent be
deemed not to form part of this Agreement but the enforceability of the
remainder of this Agreement shall not be affected.   12.6   The Parties shall
and shall procure that their affiliates shall keep strictly confidential details
of the transaction contemplated by this Agreement or any ancillary matter and no
announcement concerning the same shall be made either before or after Completion
by any party without the prior written approval of all the others except as may
be required by statute or by any securities exchange or regulatory or
governmental body to which any party is subject or submits wherever situated,
including (without limitation) Lloyd’s, the UK Listing Authority, The London
Stock

 



--------------------------------------------------------------------------------



 



    Exchange or The Panel on Takeovers and Mergers whether or not the
requirement has the force of law.   12.7   The Parties shall from time to time
and at all times after Completion execute all such deeds and documents and do
all such things as another party may reasonably require for perfecting the
transactions intended to be effected under or pursuant to this Agreement and for
vesting in another party the full benefit of the Shares.   12.8   This Agreement
may be executed in any number of counterparts each of which shall be deemed an
original, but all the counterparts shall together constitute one and the same
instrument.   12.9   This Agreement and the documents to be entered into
pursuant to it, save as expressly referred to therein, shall be governed by and
construed in accordance with English law and the Parties irrevocably submit to
the exclusive jurisdiction of the courts of England to settle any disputes which
may arise out of or in connection with this Agreement and such documents.
NYMAGIC irrevocably appoints Clyde & Co of 51 Eastcheap, London EC3M 1JP (ref:
AH 0515580) to accept service of any proceedings issued by the courts of
England.   12.10   The Parties to this agreement do not intend that any term of
this Agreement should be enforceable, by virtue of the Contracts (Rights of
Third Parties) Act 1999, by any person who is not a party to this Agreement.  
12.11   This Agreement and the other Transaction Documents except the Lloyds-MMO
Agreement are personal to the Parties and accordingly no Party shall assign,
transfer, charge or declare a trust of the benefit of all or any of any other
Party’s obligations nor any benefit arising under this Agreement or any other
such Transaction Document.   12.12   This Agreement and the other Transaction
Documents contain the whole agreement between the Parties relating to the
subject matter of this Agreement at the date hereof to the exclusion of any
terms implied by law which may be excluded by contract. Each of the Purchasers,
the Seller and NYMAGIC acknowledge that they have not been induced to enter into
this Agreement by the other, and so far as is permitted by law and except in the
case of fraud, hereby waive any remedy in respect of, any warranties,
representations and undertakings not incorporated into this Agreement.   12.13  
Each Party to this Agreement confirms it has received independent legal advice
relating to all the matters provided for in this Agreement and the Transaction
Documents, including the provisions of this clause, and agrees having considered
the terms of this clause and the Agreement as a whole, that the provisions of
this clause are fair and reasonable.       IN WITNESS whereof the Agreement has
been entered into the day and year first above written.

 



--------------------------------------------------------------------------------



 



Schedule 1
Warranties given by the Purchasers

1   Authority and capacity of the Purchasers   1.1   Each of the Purchasers
severally warrants that it has the legal right and full power and authority to
enter into and perform this Agreement and the Transaction Documents each of
which when executed will constitute a valid and binding obligation.   1.2   Each
of the Purchasers severally warrants that the execution and delivery of, and the
performance of their respective obligations under this Agreement and the
Transaction Documents will not result in a breach of any provision of their
respective memorandum or articles of association.

 



--------------------------------------------------------------------------------



 



Schedule 2
Warranties

A    Warranties given by the Seller and NYMAGIC   1   Authority and Capacity of
the Seller and NYMAGIC   1.1   Each of the Seller and NYMAGIC has the legal
right and full power and authority to enter into and perform this Agreement and
any other Transaction Documents which when executed will constitute a valid and
binding obligation.   1.2   The execution and delivery of, and the performance
by the Seller and NYMAGIC of their obligations under this Agreement and
Transaction Documents will not result in a breach of any provision of any
constitutional document of the Seller or NYMAGIC as the case may be.   1.3  
NYMAGIC is the ultimate holding company of the MMO Group.   B   Warranties given
by the Seller   1   Authority and Capacity of the Company   1.1   The execution
and delivery of this Agreement will not:   1.1.1   result in a breach of any
provision of any constitutional document of the Company; or   1.1.2   result in
a breach of or give any third party a right to terminate or modify, or result in
the creation of any Encumbrance under any agreement, licence or other instrument
or result in a breach of any order, judgement or decree of any court,
governmental agency or regulatory body to which the Company is a party or by
which the Company or any of its assets is bound.   2   Insolvency   2.1   No
order has been made, petition presented, resolution passed or meeting convened
for the winding up (or other process whereby the business is terminated and the
assets of the Company are distributed amongst the creditors and/or shareholders
or other contributories) of the Company, and there are no cases or proceedings
under any applicable insolvency, reorganisation, or similar laws in any
jurisdiction concerning the Company and no events have occurred which, under
applicable laws, would justify any such cases or proceedings.   2.2   No
proceedings have been commenced for the making of an administration order (or
any other order by which during the period it is in force, the affairs, business
and assets of the company concerned are managed by a person appointed for the
purpose by a court, governmental agency or similar body) and, as far as the
Seller is aware, no such petition has been presented.

 



--------------------------------------------------------------------------------



 



    No voluntary arrangement or scheme of arrangement has been proposed, entered
into or implemented in relation to the Company, its business or assets.   2.3  
No receiver (including administrative receiver), liquidator, trustee,
administrator, custodian or similar official has been appointed in any
jurisdiction in respect of the whole or any part of the business or assets of
the Company and so far as the Seller is aware no step has been taken for or with
a view to the appointment of such a person.   2.4   No judgment against the
Company is unsatisfied.   2.5   No statutory demand has been served on the
Company.   3   Ownership of the Shares       The Seller is the sole beneficial
owner of the Shares and is entitled to sell and transfer to the Purchasers the
full legal and beneficial ownership of the Shares with full title guarantee on
the terms of this Agreement.   4   Mortgages and other Encumbrances       There
is no option, right to acquire, mortgage, charge, pledge, lien or other form of
security or encumbrance or equity on, over or affecting the share capital of the
Company and there is no agreement or commitment to give or create any and no
claim has been received by any person to be entitled to any such right or
Encumbrance other than as are required as part of the Company’s trading at
Lloyd’s in the ordinary course of its business as a corporate member at Lloyd’s.
  5   Employees       The Company does not have, nor has it ever had, any
employees.   6   Company structure etc.   6.1   The Shares of the Company
comprise the whole of the share capital of the Company and as at Completion all
of them will be issued and fully paid up.   6.2   There is no agreement or
commitment outstanding which calls for the allotment, issue or transfer of, or
accords to any person the right to call for the allotment, issue or transfer of,
any shares or debentures in or securities of the Company.   6.3   The Company is
a wholly-owned subsidiary of the Seller.   6.4   Other than in respect of its
interests in Lloyd’s Syndicates 1265 and 2010 and such Syndicates’ interests in
shares in bodies corporate by way of investment, the Company does not have any

 



--------------------------------------------------------------------------------



 



    subsidiaries and has no participation or any other interest in the share
capital of any other body corporate.   7   Accuracy and adequacy of information
  7.1   The statutory books (including all registers and minute books) of the
Company have in all material respects been kept in accordance with all
applicable legal requirements and in all material respects contain a record of
the matters which are required by law to be dealt with in those books and no
notice or material allegation that any of them is incorrect or should be
rectified has been received.   7.2   All documents which are required by law to
have been delivered by the Company to the Registrar of Companies have been
properly so delivered.   7.3   The written information set out in the Disclosure
Letter is true and accurate in all material respects.   8   Accounts   8.1   The
Accounts:   8.1.1   were prepared in accordance with UK Accounting Standards
applicable at the date to which they were prepared and such standards were
consistently applied; and   8.1.2   show a true and fair view of the state of
affairs of the Company as at the Accounts Date and of the Company’s profits and
losses for the accounting reference period to which they relate.   8.2   For all
material purposes the accounting records of the Company have been kept on a
proper and consistent basis, are up-to-date and contain those matters required
by the Companies Acts or other applicable legislation to be entered in them.  
8.3   The Management Accounts have been prepared on a prudent basis using
accounting policies and principles which are consistent with the Accounts and
are a complete and accurate statement of the assets and liabilities of the
Company in all material respects.   9   Events since the Accounts Date      
Since the Accounts Date:   9.1   no resolution of the Company in general meeting
has been passed; and   9.2   no change in the accounting reference period of the
Company has been made.

 



--------------------------------------------------------------------------------



 



10   Contracts and Liabilities   10.1   Save for contracts entered into in the
ordinary course of the Company’s business as a Lloyd’s corporate member and the
transfer of the run off of Syndicates 1265 and 2010 at Lloyd’s the Company is
not a party to any contract, agreement (including, without limitation, any
guarantee, indemnity or any bond or comfort letter), understanding or other
arrangement.   10.2   The Company has no liabilities actual or contingent under
any of its Funds at Lloyd’s arrangements or otherwise other than in respect of
the business underwritten by the Company at Lloyd’s pursuant to its
participation on Syndicates 1265 and 2010 for the years of account 1998 to 2000
and 2001 respectively.   10.3   The inter-company indebtedness of the Company to
the MMO Group is detailed in the Disclosure Letter.   11   Powers of attorney  
    Other than in respect of the business underwritten by the Company at Lloyd’s
pursuant to its participation on Syndicates 1265 and 2010 for the years of
account 1998 to 2000 and 2001 respectively, the Company has not given any power
of attorney or other authority (express, implied or ostensible) which is still
outstanding or effective to any person to enter into any contract or commitment
on its behalf.   12   Bank accounts and borrowings   12.1   The Company does not
have a bank account and the Company has not incurred or agreed to incur any
borrowing which it has not repaid or satisfied in full.   12.2   The Company
does not have any loan capital outstanding and the Company has not lent or
agreed to lend any money which has not been repaid to it and has not given a
guarantee in respect of any loan of another person.   12.3   Save for contracts
entered into in the ordinary course of the Company’s business as a Lloyd’s
corporate member, the annexes to the Disclosure Letter contain copies of all
other contractual documentation with respect to the arrangements for provision
of capital by or on behalf of the Company to Lloyd’s.   13   Litigation      
Other than in the ordinary course of business as a Lloyd’s corporate member, the
Company is not engaged in any litigation or arbitration, administrative or
criminal proceedings, whether as plaintiff, defendant or otherwise, and no
litigation or arbitration, administrative or criminal proceedings by or against
the Company is threatened or expected and there is no fact or circumstance
likely to give rise to any such litigation or arbitration, administrative or
criminal

 



--------------------------------------------------------------------------------



 



    proceedings or to any proceedings against any director or employee (past or
present) of the Company in respect of any act or default for which the Company
might be vicariously liable.   14   Delinquent and wrongful acts   14.1   The
Company has not committed, nor is it liable, for any criminal, illegal or
unlawful or unauthorised act or breach of any obligation or duty whether imposed
by or pursuant to statute, contract or otherwise, and no claim that it has or is
remains outstanding against the Company.   14.2   No investigation or enquiry is
being or has been conducted by any governmental or other body in respect of the
affairs of the Company.   15   Ownership of land       The Company has no
interest in any freehold, leasehold or other immovable property in any part of
the world.   16   Intellectual Property       No rights in any intellectual
property are vested in the Company (other than the right to trade under its
corporate name) and the Company is not a party to any confidentiality agreement,
or any agreement which restricts the free use or disclosure of any information.
  17   Commercial   17.1   The Company has not conducted any business other than
that of a corporate member at Lloyd’s.   17.2   The Company has not received
notification that any investigation or enquiry is being or has been conducted by
any governmental or other body (including, for the avoidance of doubt, Lloyd’s)
in respect of its affairs and other than may arise as a result of this Agreement
and the Transaction Documents themselves and the Seller is not aware of any
circumstances which are likely to give rise to such investigation or enquiry and
the Company has paid or procured the payment of all cash calls as they fell due.
  17.3   The Company has obtained all licences, permits and consents from any
person, authority or body reasonably required for the proper conduct of its
business, all of which are valid and in full force and effect and have been
complied with in all material respects.   18   Funds at Lloyd’s   18.1   All
documents relating to the Company’s participation at Lloyd’s are, in all
material respects, in Lloyd’s standard form and have not been amended in any
material way.

 



--------------------------------------------------------------------------------



 



Schedule 3
Relevant Proportions

     
  Purchaser
  Relevant Proportion (%)
Robertson Group Limited
  50
The Edinburgh Woollen Mill (Group) Limited
  50

 



--------------------------------------------------------------------------------



 



             
Signed by
    )      
duly authorised for and
    )      
on behalf of
    )      
MMO EU LIMITED
    )     /s/ THOMAS J. IACOPELLI
 
           
Signed by
    )      
duly authorised for and
    )      
on behalf of
    )      
ROBERTSON GROUP LIMITED
    )     /s/ STEVE LYON
 
           
Signed by
    )      
duly authorised for and
    )      
on behalf of
    )      
THE EDINBURGH WOOLLEN MILL
    )      
(GROUP) LIMITED
    )     /s/ DAVID HOUSTON
 
           
Signed by
    )      
duly authorised for and
    )      
on behalf of
    )      
NYMAGIC, INC.
    )     /s/ GEORGE R. TRUMBULL
 
           
Signed by
    )      
duly authorised for and
    )      
on behalf of
    )      
MMO UK LIMITED
    )     /s/ THOMAS J. IACOPELLI

